Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US9327678B1 to Stockmeier and in view of United States Patent App. Pub. No.: US 2017/0195953A1 to Cardote et al.  and in view of United States Patent Application Pub. NO.: US20040227638A1 to Frank that was filed in 2004.


Stockmeier discloses “1. A state detection sensor ;  (see col. 12, lines 1-26 where the sensor 100 includes a housing for transmitting and providing two way communication to the controller)
Stockmeier is silent but Cardote teaches “…for a vehicle including a seat and a seatbelt associated with the seat, comprising: (see paragraph 12 where the device has an analog to digital converter and in paragraph 156 may be used with a seat belt sensor 708 and a position of a seat sensor 710 and in block 818 the sensor data samples which are analog are communicated to the cloud by a first node; see paragraph 170-172 where the processor has an ADC converter with 16 channels to receive the data from the sensors 706, 708 and 710)
Stockmeier discloses a housing “;  (see col. 12, lines 1-26 where the sensor 100 includes a housing for transmitting and providing two way communication to the controller) (see paragraph 12 where the device has an analog to digital converter and in paragraph 156 may be used with a seat belt sensor 708 and a position of a seat sensor 710 and in block 818 the sensor data samples which are analog are communicated to the cloud by a first node; see paragraph 170-172 where the processor has an ADC converter with 16 channels to receive the data from the sensors 706, 708 and 710)
Stockmeier is silent but Frank teaches “…configured to be mounted to the seatbelt buckle; (see FIG. 1 where the sensor circuit 102 and processor are in seat belt buckle 100 on the seat 22 with a hall effect sensor that can provide two signals when one is unlocked and locked)
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeier with the teachings of Frank since Hawkins teaches that the system can be an integrated system for collecting sensor data in the buckle itself and has a hall effect sensor device 108 that can provide a first signal when the buckle is locked and a second signal when the buck is unlocked. This can be provided to other onboard systems in a compact standalone system such as an airbag.  See paragraph 33-53 of Frank.   

Stockmeier discloses “a position sensing component mounted in the housing and being configured to provide position data in response to detecting the presence or position of structure (this is identified that the ssd sensor 150 determines if a seat is buckled in paragraph 35) (see col. 11, lines 5-35)”.
Due to the language of “detecting a presence OR position of the vehicle structure relative to the sensor”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
          The above opinion expressly states: 
          Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 

    PNG
    media_image1.png
    583
    781
    media_image1.png
    Greyscale

Stockmeier is silent but Cardote teaches “…of the seatbelt buckle relative to the sensor;
an analog input component mounted in the housing and being configured to receive an analog signal from an external analog sensor;
an analog to digital converter (ADC) component configured to receive the analog signal from the analog input component, digitize the analog signal, and provide digitized external analog sensor data; and (see paragraph 12 where the device has an analog to digital converter and in paragraph 156 may be used with a seat belt sensor 708 and a position of a seat sensor 710 and in block 818 the sensor data samples which are analog are communicated to the cloud by a first node; see paragraph 170-172 where the processor has an ADC converter with 16 channels to receive the data from the sensors 706, 708 and 710)
a component configured to communicate the position data and the external analog sensor data via a serial bus. (this is identified in paragraph 50-54 as a communication device to communication the data and the analog data) (see paragraph 12 where the device has an analog to digital converter and in paragraph 156 may be used with a seat belt sensor 708 and a position of a seat sensor 710 and in block 818 the sensor data samples which are analog are communicated to the cloud by a first node; see paragraph 170-172 where the processor has an ADC converter with 16 channels to receive the data from the sensors 706, 708 and 710; see also FIG. 7 where the sensor data 706, 708 and 710 are communicated to the chipset 709 and converted from analog to digital and then communicated to the wireless interface 707 where the data is communicated to the cloud)
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeier with the teachings of Cardote to provide a system where a number of different sensors for a vehicle such as a seat position sensor and a seat belt sensor may be interfaced with other systems. This interface can be used to sample data and then adjust the power consumption based on the sensor type and then communicate the data from the original format to the digital format using a digital data communication interface. This can then be uploaded to the cloud computer of FIG. 8.  This can provide a combination of different sensor nodes (which can be analog devices) to a single format to provide increased interoperability between different computing devices and uploading digital sensor data to the cloud.   See paragraphs 2, 48, 69, 174-178 and the abstract of Cardote.  

Claim 2 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US9327678B1 to Stockmeier and in view of United States Patent App. Pub. No.: US 2017/0195953A1 to Cardote et al. and in further in view of Frank and in view of U.S. Patent No.: US5960523A to Husby et al. that was filed in 1998.  
Lin is silent but Husby teaches “2. The state detection sensor recited in claim 1, wherein the position sensing component comprises a buckle latch sensor, and the external analog sensor comprises at least one of a passenger presence detection sensor, a seat weight sensor, and a vehicle seat recline position sensor. ”. (See col. 4, lines 40 to Col. 5, lines 44 and col. 6, line 1-10).
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of STOCKMEIR with the teachings of Husby to provide a system where a resistive sensor can detect a magnetic field strength as the buckle and latch 84 move toward or away from the sensor housing 108.   This can provide improved reliability and accuracy relative to a mere switch that can just detect on or off.   See Col. 6, line 1-30 of Husby.   

Claim 3 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US9327678B1 to Stockmeier and in view of United States Patent App. Pub. No.: US 2017/0195953A1 to Cardote et al. and in further in view of Frank and in view of U.S. Patent No.: 9,650,016 B2 to Andreen that was filed in 2014.  

Stockmeier is silent as to but Andreen teaches “3. The state detection sensor recited in claim 1, wherein the position sensing component comprises a Hall effect sensor. ”. (See col. 4, lines 24 to 60 where the Hall Effect sensor can sense a position of the latch plate which is a vehicle structure to determine if the latch plate is unlatched or latched and then provide a signal in response). 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeier with the teachings of Andreen to provide a system where a hall effect sensor can determine with a great granularity if the seat belt if latched. This can provide if the belt is latch and also if it is in the preferred position.  This can provide improved reliability and accuracy relative to a mere switch that can just detect on or off.   See Col. 1, line 5 to col 2, line 4 of Andreen.   

Claim 4 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US9327678B1 to Stockmeier and in view of United States Patent App. Pub. No.: US 2017/0195953A1 to Cardote et al. and in view of Frank. 
Stockmeier is silent but Cardote teaches “4. The state detection sensor recited in claim 1, wherein the analog input component comprises an interrogation circuit configured to supply
-18- bus power to the external analog sensor in order to interrogate the external analog sensor. ” (see paragraph 177 where the controller may reduce the power consumption of the sensor which is an external sensor; then a data rate of sampling from the sensor can be provided and adjusted based on the power and then the data can be sent to the cloud based system). 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeier with the teachings of Cardote to provide a system where a number of different sensors for a vehicle such as a seat position sensor and a seat belt sensor may be interfaced with other systems. This interface can be used to sample data and then adjust the power consumption based on the sensor type and then communicate the data from the original format to the digital format using a digital data communication interface. This can then be uploaded to the cloud computer of FIG. 8.  This can provide a combination of different sensor nodes (which can be analog devices) to a single format to provide increased interoperability between different computing devices and uploading digital sensor data to the cloud.   See paragraphs 2, 48, 69, 174-178 and the abstract of Cardote.  

Claim 5 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US9327678B1 to Stockmeier and in view of United States Patent App. Pub. No.: US 2017/0195953A1 to Cardote et al. and in further in view of Frank and in view of U.S. Patent No.: 9,546,920 B2 to Kuebler that was filed in 2014 (hereinafter “Kuebler”). 

Stockmeier is silent but Kuebler teaches “5. The state detection sensor recited in claim 1, wherein the external analog sensor comprises a resistance sensor. ”.  (See col. 6, lines 49 to col. 7, line 19 where the two resistance sensors provide an indication of an occupant’s pressure in the seat).  
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeier with the teachings of Kuebler to provide an occupant seat sensor in the seat cushion that can provide a warning of a no seat belt. The sensor has an advantageous configuration in that reduces false positives and is accurate in both a high temperature range and a low temperature range for increased accuracy.  See col. 1, line 38 to col. 2, line 65 and the abstract of Kuebler.  

Claim 6 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US9327678B1 to Stockmeier and in view of United States Patent App. Pub. No.: US 2017/0195953A1 to Cardote et al. and in further in view of Frank and in view of U.S. Patent No.: 5,810,392 to Gagnon that was filed in 1997 (hereinafter “Gagnon”). 

Stockmeier is silent but Gagnon teaches “6. The state detection sensor recited in claim 1, wherein the external analog sensor comprises a strain gauge or a variable resistor. ”. (See col. 5, line 44-55). 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeier with the teachings of Gagnon to provide an occupant seat sensor in the seat cushion that can provide a warning of a no seat belt using an inexpensive arrangement of two sensors that can be a load cell, strain gauge or a variable resistance pressure sensor. The sensor has a very inexpensive configuration in that an occupant can be determined in the seat and this can be retrofitted to older vehicles to provide an indication to fasten the seat belts.  See col. 2, line 1-20 and the abstract of Gagnon.  
Claims 7-8 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US9327678B1 to Stockmeier and in view of United States Patent App. Pub. No.: US 2017/0195953A1 to Cardote et al. and in further in view of Frank and in view of U.S. Patent No.: 9,650,016 B2 to Andreen that was filed in 2014.  

Stockmeier discloses “7. The state detection sensor recited in claim 2, wherein the buckle latch sensor comprises a Hall effect sensor configured to detect a magnetic field .  (See col. 11, lines 10-15 and col. 11, lines 25-30).
Stockmeier is silent but Andreen teaches “indicative of the buckle being in a latched condition. ” (See col. 1, lines 44-65 and col. 4, lines 24 to 60 where the Hall Effect sensor can sense a position of the latch plate which is a vehicle structure to determine if the latch plate is unlatched or latched and then provide a signal in response). 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeier with the teachings of Andreen to provide a system where a hall effect sensor can determine with a great granularity if the seat belt if latched. This can provide if the belt is latching and also if it is in the preferred position.  This can provide improved reliability and accuracy relative to a mere switch that can just detect on or off.   See Col. 1, line 5 to col 2, line 4 of Andreen.   

Stockmeier is silent but Andreen teaches “8. The state detection sensor recited in claim 2, wherein the buckle latch sensor comprises a resistive buckle latch sensor configured to detect a change in resistance indicative of the buckle being in a latched condition. ” (See col. 1, lines 44-65 and col. 4, lines 24 to 60 where the Hall Effect sensor can sense a position of the latch plate which is a vehicle structure to determine if the latch plate is unlatched or latched and then provide a signal in response). 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeier with the teachings of Andreen to provide a system where a hall effect sensor can determine with a great granularity if the seat belt if latched. This can provide if the belt is latch and also if it is in the preferred position.  This can provide improved reliability and accuracy relative to a mere switch that can just detect on or off.   See Col. 1, line 5 to col 2, line 4 of Andreen.   
Claims 9-13 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US9327678B1 to Stockmeier and in view of United States Patent App. Pub. No.: US 2017/0195953A1 to Cardote et al. and in further in view of Frank.  

Cardote teaches “9. The state detection sensor recited in claim 1, wherein the state detection sensor comprises an application specific integrated circuit (ASIC) comprising at least a portion of the position sensing component and at least a portion of the analog input component. ”.  (See paragraph 12 where a circuit can be a single chip that has both analog and digital components; see FIG. 7 where the sensors 708 and the sensor 710 are connected with the chip set 709 as a system on a chip in paragraph 153).
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeir with the teachings of Cardote to provide a system where a number of different sensors for a vehicle such as a seat position sensor and a seat belt sensor may be interfaced with other systems. This interface can be used to sample data and then adjust the power consumption based on the sensor type and then communicate the data from the original format to the digital format using a digital data communication interface. This can then be uploaded to the cloud computer of FIG. 8.  This can provide a combination of different sensor nodes (which can be analog devices) to a single format to provide increased interoperability between different computing devices and uploading digital sensor data to the cloud.   See paragraphs 2, 48, 69, 174-178 and the abstract of Cardote.  

Cardote  teaches “..10. The state detection sensor recited in claim 9, further comprising a Hall effect sensor operably connected to the ASIC and configured to cooperate with the ASIC to perform position sensing functions. (See paragraph 12 where a circuit can be a single chip that has both analog and digital components; see FIG. 7 where the sensors 708 and the sensor 710 are connected with the chip set 709 as a system on a chip in paragraph 153)”.
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeir with the teachings of Cardote to provide a system where a number of different sensors for a vehicle such as a seat position sensor and a seat belt sensor may be interfaced with other systems. This interface can be used to sample data and then adjust the power consumption based on the sensor type and then communicate the data from the original format to the digital format using a digital data communication interface. This can then be uploaded to the cloud computer of FIG. 8.  This can provide a combination of different sensor nodes (which can be analog devices) to a single format to provide increased interoperability between different computing devices and uploading digital sensor data to the cloud.   See paragraphs 2, 48, 69, 174-178 and the abstract of Cardote.  

Cardote teaches “…11. The state detection sensor recited in claim 9, further comprising discrete analog components operably connected to the ASIC and
-19- configured to cooperate with the ASIC to perform interrogation functions on the external analog sensor”. (See paragraph 12 where a circuit can be a single chip that has both analog and digital components; see FIG. 7 where the sensors 708 and the sensor 710 are connected with the chip set 709 as a system on a chip in paragraph 153)”.
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeir with the teachings of Cardote to provide a system where a number of different sensors for a vehicle such as a seat position sensor and a seat belt sensor may be interfaced with other systems. This interface can be used to sample data and then adjust the power consumption based on the sensor type and then communicate the data from the original format to the digital format using a digital data communication interface. This can then be uploaded to the cloud computer of FIG. 8.  This can provide a combination of different sensor nodes (which can be analog devices) to a single format to provide increased interoperability between different computing devices and uploading digital sensor data to the cloud.   See paragraphs 2, 48, 69, 174-178 and the abstract of Cardote.  

Cardote teaches “12. The state detection sensor recited in claim 1, wherein the position sensing component and the analog input component of the state detection sensor each comprise at least one of: (see paragraph 12 where the device has an analog to digital converter and in paragraph 156 may be used with a seat belt sensor 708 and a position of a seat sensor 710 and in block 818 the sensor data samples which are analog are communicated to the cloud by a first node; see paragraph 170-172 where the processor has an ADC converter with 16 channels to receive the data from the sensors 706, 708 and 710)
application specific standard product ICs, (see paragraph 162) field programmable gate arrays (see paragraph 162), memory modules (see paragraph 12), microcontrollers, (see element 709) system on a chip devices, (See paragraph 12 where a circuit can be a single chip that has both analog and digital components; see FIG. 7 where the sensors 708 and the sensor 710 are connected with the chip set 709 as a system on a chip in paragraph 153)”. CMOS logic state devices, (see FIG. 7, block 700 and 709)
 and discrete electronic components”. (See FIG. 7, block 706, 710a to 701e). 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeir with the teachings of Cardote to provide a system where a number of different sensors for a vehicle such as a seat position sensor and a seat belt sensor may be interfaced with other systems. This interface can be used to sample data and then adjust the power consumption based on the sensor type and then communicate the data from the original format to the digital format using a digital data communication interface. This can then be uploaded to the cloud computer of FIG. 8.  This can provide a combination of different sensor nodes (which can be analog devices) to a single format to provide increased interoperability between different computing devices and uploading digital sensor data to the cloud.   See paragraphs 2, 48, 69, 174-178 and the abstract of Cardote.  

Cardote teaches “13. The state detection sensor recited in claim 1, wherein the position sensing component comprises a position sensor IC (See paragraph 12 where a circuit can be a single chip that has both analog and digital components; see FIG. 7 where the sensors 708 and the sensor 710 are connected with the chip set 709 as a system on a chip in paragraph 153) and the analog input component comprises an analog sensor IC. (See paragraph 12 where the device has an analog to digital converter and in paragraph 156 may be used with a seat belt sensor 708 and a position of a seat sensor 710 and in block 818 the sensor data samples which are analog are communicated to the cloud by a first node; see paragraph 170-172 where the processor has an ADC converter with 16 channels to receive the data from the sensors 706, 708 and 710)
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeir with the teachings of Cardote to provide a system where a number of different sensors for a vehicle such as a seat position sensor and a seat belt sensor may be interfaced with other systems. This interface can be used to sample data and then adjust the power consumption based on the sensor type and then communicate the data from the original format to the digital format using a digital data communication interface. This can then be uploaded to the cloud computer of FIG. 8.  This can provide a combination of different sensor nodes (which can be analog devices) to a single format to provide increased interoperability between different computing devices and uploading digital sensor data to the cloud.   See paragraphs 2, 48, 69, 174-178 and the abstract of Cardote.  
Claims 14-15 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US9327678B1 to Stockmeier and in view of United States Patent App. Pub. No.: US 2017/0195953A1 to Cardote et al. and in further in view of Frank and in view of  U.S. Patent No.: US5627398A to Zlebir et al.
Zlebir teaches 14. The state detection sensor recited in claim 13, wherein the position sensor IC comprises a Hall effect sensor IC. (See abstract where the Hall Effect sensor is integrated into the CMOS integrated circuit 1c)
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeier with the teachings of Zlebir to provide a system where a computing device has an integrated sensor that is a Hall Effect sensor as a standardized controller.    This can provide for ease of assembly as the Hall Effect sensor does not need to be separately installed and instead is integrated with the processor integrated circuit via manufacture.     See the abstract of Zlebir.  

Cardote teaches “…15. The state detection sensor recited in claim 14, wherein the position sensor IC (See paragraph 12 where a circuit can be a single chip that has both analog and digital components; see FIG. 7 where the sensors 708 and the sensor 710 are connected with the chip set 709 as a system on a chip in paragraph 153)   and the analog input IC (see paragraph 12 where the device has an analog to digital converter and in paragraph 156 may be used with a seat belt sensor 708 and a position of a seat sensor 710 and in block 818 the sensor data samples which are analog are communicated to the cloud by a first node; see paragraph 170-172 where the processor has an ADC converter with 16 channels to receive the data from the sensors 706, 708 and 710)  are individually addressable devices and can be polled via a serial bus individually. ”. (See paragraph 160 and FIG. 7 where the device may be a system on a chip as block 709 that communicates via a bus on to sensors 708, sensors 710)
A system on a chip inherently has a bus and all of the components of the computer and the electronic system connected to a bus.  
Due to the language of “can be polled”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
            The above opinion expressly states: 
            Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 

See motivation statement above.

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US9327678B1 to Stockmeier and in view of United States Patent App. Pub. No.: US 2017/0195953A1 to Cardote et al.  and in view of Frank.

Cardote teaches “16. A vehicle safety system comprising: (see paragraph 12 where the device has an analog to digital converter and in paragraph 156 may be used with a seat belt sensor 708 and a position of a seat sensor 710 and in block 818 the sensor data samples which are analog are communicated to the cloud by a first node; see paragraph 170-172 where the processor has an ADC converter with 16 channels to receive the data from the sensors 706, 708 and 710; see also FIG. 7 where the sensor data 706, 708 and 710 are communicated to the chipset 709 and converted from analog to digital and then communicated to the wireless interface 707 where the data is communicated to the cloud)
the state detection sensor recited in claim 1; (see figure 7, block 709)
an electronic controller unit (ECU); and (see figure 7, block 709) 
    PNG
    media_image2.png
    457
    624
    media_image2.png
    Greyscale

a two-wire power/communication bus operatively connected to the ECU, wherein the state detection sensor comprises connectors for connecting the sensor to the bus in parallel. (See FIG. 7, where the power control device is connected of the power control system 702 and the SOC 709 and then the sensors 708 and 710 are connected to the system on a chip 709, and with the power and the sensors being connected in parallel).
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeier with the teachings of Cardote to provide a system where a number of different sensors for a vehicle such as a seat position sensor and a seat belt sensor may be interfaced with other systems. This interface can be used to sample data and then adjust the power consumption based on the sensor type and then communicate the data from the original format to the digital format using a digital data communication interface. This can then be uploaded to the cloud computer of FIG. 8.  This can provide a combination of different sensor nodes (which can be analog devices) to a single format to provide increased interoperability between different computing devices and uploading digital sensor data to the cloud.   See paragraphs 2, 48, 69, 174-178 and the abstract of Cardote.  

 Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US9327678B1 to Stockmeier and in view of United States Patent App. Pub. No.: US 2017/0195953A1 to Cardote et al. and in view of Frank and in view of U.S. Patent US6364352B1 to Norton.

Norton teaches 17. The vehicle safety system recited in claim 16, further comprising a vehicle occupant protection device actuatable to help protect a vehicle occupant, (see airbag and col. 5, lines 22-55) wherein the vehicle safety system is configured to actuate the protection device in response to a vehicle crash event (see col. 1, lines 30-41) and to tailor deployment of the protection device in response to at least one of the position data and the external analog sensor data. (See Col. 5, line 53 to col 6, line 51 and col. 21, line 10-65 and claim 1 of Norton)
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Stockmeier with the teachings of Norton to provide a system where a distribution of the weight of the occupant in the seat can be determined and if the seat is reclined or not to determine a proper air bag inflation based on a torque response of the air bag on the occupant and the occupant’s weight distribution on the seat.  This can provide a proper amount of inflation to not harm an occupant from the airbag as the more important portion is comparison of the weight on the outer edge of the seat relative than toward the pivot.  Thus a larger amount of inflation may increase based on a larger occupant and the amount of the distribution of the weight and the vertical acceleration.  See Col. 5, line 53 to col 6, line 51 and col. 21, line 10-65 and claim 1 of Norton.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of U.S. Patent No.: 6,205,400 B1 to Lin and in further in view of U.S. Patent App. Pub. No.: US20080084290A1  A1 to Hawkins.  
  

Lin is silent but Hawkins teaches “18. A state detection sensing system for a vehicle seatbelt buckle, comprising: (see claims 1-2)
a sensor housing configured to be mounted to the seatbelt buckle; (see FIG. 4 where the sensor circuit 14, 16 and processor 26 are connected to the seat belt buckle 12 on the seat 22)
a position sensing component mounted in the sensor housing and being configured to provide digital buckle state data in response to detecting the presence or position of seatbelt buckle structure relative to the state detection sensor; (see claims 1-4)
a seat sensor external to the sensor housing and configured to be mounted to a vehicle seat, the seat sensor being configured to sense a seat condition and provide an analog signal indicative of the sensed seat condition; (see paragraph 21-28)
an analog input component mounted in the sensor housing and being configured to receive an analog signal from an external seat sensor to which the analog input component can be operatively connected;
an analog to digital converter (ADC) component configured to digitize the analog signal from the external seat sensor, and to provide digitized seat sensor data; and (see paragraph 21-28, 32-35 and 60)”.
 a component mounted in the sensor housing and configured to communicate the buckle state data (see paragraph 21-28, 32-35 and 60)”.
Lin discloses “…and the digitized seat sensor data via a serial bus. . (See FIG. 3 where the sensor 20, 30, 40 includes a position and an IMU sensor 20, 40.  These can be connected to a board 60 that receives the analog signals from the sensors 20 and for having a common bus to communicate the analog sensor data in response to receiving the analog signal via common bus element 55 to the interface component 54 (51-54) and to an external device or a flight management device 11 via a data bus. See FIG. 3; see Fig. 1 where the position can be sent via a universal navigation control box to a cockpit display 16, the ground warning system 17 and the satellite communication system 19)”.

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Lin with the teachings of Hawkins since Lin discloses that the system can be an integrated system for collecting sensor data and then providing that to other onboard systems in a compact standalone system. See Col. 3, line 1-40 of Lin.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668